         Case 1:20-cv-01075-NONE-SKO Document 27 Filed 09/01/21 Page 1 of 6


 1 CHARLES D. NAYLOR, State Bar No. 62243
 2 LAW   OFFICES OF CHARLES D. NAYLOR
   A Professional Corporation
 3 11 Golden Shore Drive, Suite 350
   Long Beach, California 90802
   Telephone: (310) 514-1200
 4 Facsimile:  (310) 514-1837
 5 E-Mail:     cnaylor@naylorlaw.com

 6 Attorneys for Plaintiff,
   JEFFREY AMESTOY
 7
 8                             UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10                                                CASE NO. 1:20-cv-01075-NONE-SKO
     JEFFREY AMESTOY,
11
                                                  IN ADMIRALTY
12                Plaintiff,

13 vs.                                            JOINT STIPULATION AND ORDER
                                                  TO MODIFY CASE SCHEDULE
14
     UNITED STATES OF AMERICA,                    (Doc. 26)
15
16                 Defendant.

17          Plaintiff JEFFERY AMESTOY and Defendant UNITED STATES OF AMERICA
18 and their respective counsel of record, collectively (“the Parties”), hereby submit this
19 third joint stipulation to modify the fact and expert discovery deadlines, and the expert
20 disclosure dates by (approximately) thirty (30) days.
21          On May 14, 2021, the parties submitted a Joint Stipulation and [Proposed] Order to
22 Extend the Expert Disclosure (Initial and Rebuttal) and Expert Discovery Cutoff dates
23 [Doc 20]. Therein the parties sought to extend those dates, and the expert discovery
24 cutoff dates by 60 days. At the time the Parties had intended to also request that the
25 Court extend the fact discovery cutoff date but through inadvertence, failed to include
26 that request in their Joint Stipulation and [Proposed] Order. On May 17, 2021, the Court
27 issued its first Order modifying the Scheduling Order [Doc 21]. After recognizing their
28 error of not including the Fact Discovery Cutoff in their earlier Joint Stipulation and
                                                  1
                        JOINT STIPULATION AND ORDER TO MODIFY CASE SCHEDULE
       Case 1:20-cv-01075-NONE-SKO Document 27 Filed 09/01/21 Page 2 of 6


 1 [Proposed] Order, the parties submitted a second Joint Stipulation and [Proposed] Order
 2 on June 30, 2021, seeking to extend the deadline for fact discovery for sixty (60) days.
 3 The Court granted that request and issued its Order extending the deadline for fact
 4 discovery on July 1, 2021 [Doc 24].
 5         The Parties assert that there is good cause to amend the Scheduling Order [Doc 17]
 6 as modified by the Courts Orders of May 17, 2021, and July 1, 2021, and propose the
 7 schedule set forth below. The request for extension is based on the following:
 8         1.    The Parties timely exchanged Initial Disclosures.
 9         2.    The Parties have been diligent in conducting discovery. The Parties have
10 each propounded and responded to a set of written discovery.
11       3.   The Parties completed a private mediation on April 28, 2021, with Harris
12 Weinberg. Although the matter was not resolved at that time, the parties came up with a
13 discovery plan and have agreed to participate in ongoing mediation discussions with Mr.
14 Weinberg.
15       4.    The Parties jointly retained a marine surveyor to conduct an inspection of
16 the vessel USNS WILLIAM R. BUTTON (hereinafter “BUTTON”) and provide an
17 inspection report, which was completed on August 11, 2021.
18       5.     The depositions of Plaintiff’s treating orthopedic surgeon, Elisabeth Siegler
19 M.D. and the deposition of Plaintiff were taken by Defendant on July 28, 2021, and
20 August 4, 2021, respectively.
21         6.    The depositions of witnesses Gregory Jackson and Franklin Muna were
22 taken by Plaintiff on August 19, 2021.
23       7.     The depositions of Defendant’s FRCP Rule 30(b)(6) designee, and of any
24 additional crewmember witnesses are expected to be completed on or before October 6,
25 2021.
26         8.    The COVID-19 pandemic and government responses thereto may
27 significantly affect the Parties’ ability to conduct remaining discovery in this case. The
28 vessel on which the subject incident occurred, the USNS WILLIAM R. BUTTON
                                                 2
                       JOINT STIPULATION AND ORDER TO MODIFY CASE SCHEDULE
        Case 1:20-cv-01075-NONE-SKO Document 27 Filed 09/01/21 Page 3 of 6


 1 (hereinafter “BUTTON”) has been in Saipan and Guam. It is not accessible to visitors
 2 (including the parties’ experts) due to government and coast guard restrictions.
 3         9.     The witnesses to the subject incident are seamen. Witnesses Jackson and
 4 Muna were not able to sign off the BUTTON to complete their deposition(s) until August
 5 19, 2021. Defendant’s FRCP 30(b)(6) designee will be the current Captain of the
 6 BUTTON and he has not been able to sign off the vessel, for the purpose of being
 7 deposed remotely because of vessel operations. The Parties anticipate his deposition can
 8 be completed within the next two weeks. Additional potential crew member witnesses
 9 have been discharged from the BUTTON and have been difficult for the Parties to locate
10 and depose.
11        10. The Parties have discussed the timing of their expert disclosures and agree
12 that the deposition of Defendant’s FRCP Rule 30(b)(6) designee and the remaining crew
13 member witnesses is required for their experts’ full assessment and opinions. The Parties
14 believe a continuance of the fact and expert discovery deadlines, and the initial and
15 rebuttal expert disclosure dates by (approximately) thirty (30) days is necessary to allow
16 time for completion of depositions and to finalize and exchange expert reports. The
17 Parties believe that the denial of this request for a continuance of fact and expert
18 discovery deadlines, and the initial and rebuttal expert disclosure deadlines will result in
19 prejudice to both Parties because they will be unable to effectively prepare or defend the
20 case as a result of a lack of liability expert assessment and opinions.
21         11.    The matter is set for a settlement conference on October 12, 2021. The
22 requested extension will not interfere with the Parties readiness for this settlement
23 conference.
24         12.    In light of the above, the Parties submit there is good cause for the
25 continuance reflected in the Parties’ proposed schedule. Accordingly, the Parties jointly
26 and respectfully request the continuances outlined below:
27
28 Matter                           Current Date:                    New Date:
                                                 3
                       JOINT STIPULATION AND ORDER TO MODIFY CASE SCHEDULE
       Case 1:20-cv-01075-NONE-SKO Document 27 Filed 09/01/21 Page 4 of 6


 1 Fact Discovery Cutoff           September 6, 2021                 October 6, 2021
 2 Initial Expert Disclosure       September 10, 2021                October 11, 2021
 3 Rebuttal Expert                 October 8, 2021                   November 8, 2021
 4 Disclosure                      November 5, 2021                  December 6, 2021
 5 Expert Discovery Cutoff
 6
 7         In light of the above, the Parties submit there is good cause for the continuance
 8 reflected in the Parties’ proposed schedule. The proposed date change was selected and
 9 agreed upon to allow sufficient time for completing discovery to the point that it will not
10 interfere with the Parties and attending the October 12, 2021, settlement conference, if
11 the parties are unable to resolve this through ongoing private mediation.
12 IT IS SO STIPULATED.
13
                                           Respectfully submitted.
14
15 Dated: August 31, 2021                  BRIAN M. BOYNTON
                                           Acting Assistant Attorney General
16                                         R. MICHAEL UNDERHILL
17                                         Attorney in Charge, West Coast Office
                                           Torts Branch, Civil Division
18                                         ERIC KAUFMAN-COHEN
19                                         Assistant Attorney in Charge, West Coast Office
                                           Torts Branch, Civil Division
20                                         U.S. Department of Justice
21                                         P.O. Box 36028
                                           450 Golden Gate Avenue, Room 7-5395
22                                         San Francisco, California 94102-3463
23                                         Telephone: (415) 436-6647
                                           Facsimile: (415) 436-6632
24                                         E-mail:      eric.kaufman-cohen@usdoj.gov
25
                                           Attorneys for Defendant
26                                         United States of America
27
                                     By:   /s/ Lisa M. Conner (as authorized on 8/31/21)
28                                         Flynn, Delich & Wise LLP
                                                 4
                       JOINT STIPULATION AND ORDER TO MODIFY CASE SCHEDULE
     Case 1:20-cv-01075-NONE-SKO Document 27 Filed 09/01/21 Page 5 of 6


1                                     One World Trade Center, Suite 1800
                                      Long Beach, CA 90831-1800
2                                     Telephone: (562) 435-2626
3                                     Facsimile: (562) 437-7555
                                      E-mail:     lisac@fdw-law.com
4                                     Of Counsel to the United States
5
6 Dated: August 31, 2021              Law Offices of Charles D. Naylor
7
8                               By:   /s/ Charles D. Naylor
9                                     CHARLES D. NAYLOR
                                      Attorneys for Plaintiff
10                                    JEFFREY AMESTOY
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             5
                   JOINT STIPULATION AND ORDER TO MODIFY CASE SCHEDULE
         Case 1:20-cv-01075-NONE-SKO Document 27 Filed 09/01/21 Page 6 of 6


 1                                                           ORDER
 2            Based on the Joint Stipulation of the parties (Doc. 26), and good cause appearing therefor, the case
 3 schedule (Docs. 21 & 24) is MODIFIED as follows: 1
 4                                Current Date                                            Continued Date
 5
     Fact Discovery Cutoff                    September 6, 2021                           October 6, 2021
 6
     Initial Expert Disclosure                September 10, 2021                          October 11, 2021
 7
     Rebuttal Expert Disclosure               October 8, 2021                             November 8, 2021
 8 Expert Discovery Cutoff                    November 5, 2021                            December 6, 2021
 9 Non-Dispositive Motion Filing              November 17, 2021                           December 13, 2021
     Deadline
10
     Non-Dispositive Motion                   December 15, 2021                           January 12, 2022
11   Hearing Deadline

12 Dispositive Motion Filing                  November 17, 2021                           December 20, 2021
     Deadline
13
14 IT IS SO ORDERED.
15
     Dated:      September 1, 2021                                            /s/ Sheila K. Oberto .
16                                                                  UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26   1 The parties did not stipulate to continuation of the motion deadlines. The Court on its own motion continues these dates to
27   allow the parties time to complete discovery in advance of the motions and to allow the Court time to rule on the motions in
     advance of the Pre-Trial Conference, so that the parties may adequately prepare for trial. All other deadlines, including the
28   Pretrial Conference (see Doc. 21) and the Settlement Conference (see Doc. 25), remain as set.

                                                        6
                              JOINT STIPULATION AND ORDER TO MODIFY CASE SCHEDULE
